Citation Nr: 0710094	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  03-30 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a skin disability 
(other than tinea versicolor), to include as a residual of 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 until October 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.  The Board notes that during the appeal 
process the claims folder was transferred to the Cheyenne, 
Wyoming RO. 

This matter was previously before the Board in May 2006 and 
was remanded for further development.


FINDING OF FACT

Chronic photosensitivity dermatitis has been shown by 
competent clinical evidence to be related to the veteran's 
active service.


CONCLUSION OF LAW

Chronic photosensitivity dermatitis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Inasmuch as the decision herein grants service connection for 
chronic dermatitis, further development with regard to VA's 
duties to notify and assist as to the claim would serve no 
useful purpose.  In light of the favorable disposition of the 
veteran's service connection claim, the question of whether 
the veteran was appropriately informed of the evidence needed 
to substantiate the claim, or as to the division of 
responsibilities between VA and a claimant in developing 
evidence pertinent to the appeal, is a moot point. 

In any case, the Board notes that VA satisfied its duty to 
notify as to the claim by means of August 2002, June 2006, 
and September 2006 letters from VA to the veteran.  These 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  Additionally, the June 2006 and September 2006 
communications from VA informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  The Board also 
notes that any deficiencies regarding VA's duty to assist are 
not prejudicial to the veteran because his claim for service 
connection for chronic dermatitis is granted herein.

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

After reviewing the evidence of record, the Board has 
determined that service-connection is warranted for chronic 
photosensitivity dermatitis.  The Board finds that with 
resolution of doubt in the veteran's favor, the veteran has 
shown by probative clinical evidence that his currently 
manifested chronic photosensitivity dermatitis is causally or 
etiologically related to his period of active service.  The 
reasons for this decision will be detailed below.

The initial question for consideration is whether there is 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a skin disability 
or disabilities.  A review of the service medical records 
reveals that the veteran was seen on several occasions for 
treatment and evaluation of a rash.  On one occasion, in May 
1969 contact dermatitis was used as a diagnosis.  At the time 
of separation examination in October 1970, clinical 
evaluation was normal. 

Post-service clinical evidence shows continuing treatment for 
a skin disability.  A biopsy revealed a diagnosis of subacute 
dermatitis, which was noted in statement from L.E.S., M.D., 
dated in June 1979.  Dr. L.S. noted that the subacute 
dermatitis shown via the biopsy would be "consistent but not 
diagnostic of the diagnosis of polymorphous light eruption."  
Upon VA examination in 1988, the veteran was diagnosed with 
polymorphous light eruption.  A diagnosis of exposure to 
Agent Orange, as described with residual chronic 
photosensitivity dermatitis was given following a VA 
examination in August 1990.  A VA physician again diagnosed 
the veteran with chronic photosensitivity dermatitis in 
August 1992.  In January 2002, the veteran had an Agent 
Orange physical examination.  It was reported as medical 
history that the veteran has chloracne, which began when he 
returned from Vietnam.  Following physical examination, the 
veteran was diagnosed with abnormal skin lesions after 
exposure to light.  The report of the August 2002 VA 
examination revealed diagnoses of eczema on forearms, chronic 
neurodermatitis, and dry skin on hands.  The Board notes that 
in an August 2002 VA outpatient treatment report, the VA 
examiner stated that the problems seen that day do not 
represent chloracne.  

In view of the foregoing, the Board finds that the competent 
clinical evidence of record establishes a current diagnosis 
of chronic photosensitivity dermatitis.  

With respect to whether there is medical evidence of a nexus 
between an in-service injury or disease and current 
photosensitivity dermatitis, the Board finds that the 
clinical evidence is supportive of the veteran's claim.  
Specifically, the Board recognizes that the report of the 
October 2006 VA examination that was conducted for the 
specific purpose of determining whether a current skin 
disability could be related to service.  Significantly, 
following the examination of the veteran, the examiner 
diagnosed him with chronic dermatitis, originating in 
service.  It was noted that the veteran had patchy areas of 
involvement on the lower abdomen, right thigh just above the 
knee, and on the left hand.  The current lesions were raised 
with some excoriations, but no exudative lesions were noted.  
The VA examiner opined that he could "say with 99 percent 
certainty, that the condition the patient is suffering from 
today is the same condition he suffered from while on active 
duty."  After a review of the medical history of the 
veteran's skin disability, the examiner commented that a 
consensus as to the nature of the veteran's dermatitis could 
not be reached.  In this regard, the Board acknowledges that 
chloracne was reported as medical history on an Agent Orange 
physical examination in January 2002.  Significantly, 
however, following physical examination at that time, the 
diagnosis was abnormal skin lesions after exposure to light.  
Such diagnosis is consistent with the reported findings and 
diagnoses on evaluations in 1979, 1988 and 1990.  Moreover, a 
VA examiner in August 2002 specifically found that the 
veteran did not have chloracne.  The Board finds the October 
2006 VA examiner's opinion to be the most probative as to the 
etiology of the veteran's skin disability as it is based on 
an evaluation of the veteran and review of the claims folder.  
Moreover, there is no competent medical evidence 
contradicting these findings.   

The Board further notes that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain diseases, including chloracne, or other 
acneform disease consistent with chloracne shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2006).  To warrant a grant of service 
connection on a presumptive basis, chloracne shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active service.  38 C.F.R. § 
3.307(a)(6)(ii).  In the present case, the veteran's DD Form 
214 indicates that he severed in the Republic of Vietnam from 
July 16, 1968 through October 13, 1970.  On Agent Orange 
examination in January 2002, it was reported as medical 
history only that the veteran had had chloracne since he 
returned from Vietnam.  However, as noted above, chloracne 
was not diagnosed on physical examination at that time, and 
the VA examiner in August 2002 specifically noted the veteran 
did not have chloracne.  Hence, there is no clinical evidence 
that chloracne had manifested to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to a herbicide agent during active service.  

Accordingly, as previously discussed, the veteran's chronic 
photosensitivity dermatitis has been related to a skin 
condition he suffered from in service. With the resolution of 
any doubt in the veteran's favor, the Board finds that 
service connection is warranted for chronic photosensitivity 
dermatitis.  38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for chronic 
photosensitivity dermatitis is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


